EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Seitz on February 2, 2022.
IN THE CLAIMS – 
	Please REPLACE the current claims to the following:
	“ 1. – 81. (Cancelled)
82. (Currently Amended) A method for the treatment of cancer in a subject in need thereof, which comprises administering to [[a]]the subject Formula III(a) or III(b):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Formula III(a)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Formula III(b), 
or a pharmaceutically acceptable salt thereof;
wherein,
R1 is:
a) an unsubstituted C1-C6alkyl;
b) a C1-C6alkyl substituted with one or more groups selected from halogen, CN, NO2, C(O)NHR11, C(O)N(R11)2, CO2H, SO2R11, SO2NHR11, and SO2N(R11)2;
c) a C2-C6alkyl group substituted with a group selected from OR11, halogenated OC1-C6alkyl, SH, SR11, NH2, NHR11, N(R11)2, NHC(O)R11, and N(R11)C(O)R11; or
d) a group selected from C(O)R11, C(O)NHR11, C(O)N(R11)2, SO2NHR11, and SO2N(R11)2;
R2 is tetrahydropyranyl;
R7, R8, and R10 are each independently H, halogen, CN, or a substituted or unsubstituted C1-C6alkyl or C3-C6cycloalkyl group, OR11, SR11, NHR11, NHC(O)R11, and N(R11)C(O)R11, provided that at least one of R7, R8, and R10 is other than H;
R9 is a substituted or unsubstituted C1-C3alkyl or C3-C5cycloalkyl group;
R11 is, independently in each occurrence, a substituted or unsubstituted C1-C6alkyl group;
wherein when any of the foregoing group contains an alkyl group, then said alkyl is a linear or branched acyclic alkyl group; and
wherein when any of R7, R8, R9, R10, and R11 is substituted, it is substituted with one or more substituents selected from halogen, C1-C6alkyl optionally substituted with an oxo group, C1-C6alkoxy, and C6aryl;
wherein the cancer is a hematopoietic neoplasm or a solid neoplasm.
83. (Previously Presented) The method of claim 82, wherein the cancer is bladder cancer, leukemia, lymphoma, brain cancer, central nervous system cancer, breast cancer, cervix cancer, colorectal cancer, colon cancer, kidney cancer, liver cancer, lung cancer, mesothelioma, ovarian cancer, pancreatic cancer, prostate cancer, skin cancer, or gastric cancer.
84. (Previously Presented) The method of claim 82, wherein the cancer is prostate cancer.
85. (New) The method of claim 82, wherein the cancer is breast cancer.
86. (New) The method of claim 82, wherein the cancer is lethal midline carcinoma.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, or a pharmaceutically acceptable salt thereof.
88. (New) The method of claim 87, wherein cancer is bladder cancer, leukemia, lymphoma, brain cancer, central nervous system cancer, breast cancer, cervix cancer, colorectal cancer, colon cancer, kidney cancer, liver cancer, lung cancer, mesothelioma, ovarian cancer, pancreatic cancer, prostate cancer, skin cancer, or gastric cancer.
89. (New) The method of claim 87, wherein the cancer is prostate cancer.
90. (New) The method of claim 87, wherein the cancer is breast cancer.
91. (New) The method of claim 87, wherein the cancer is lethal midline carcinoma.”
Allowable Subject Matter
Claims 82-91 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest art is US 8987250, which discloses the following compound:

    PNG
    media_image4.png
    349
    690
    media_image4.png
    Greyscale
, which has different structure than the instant claims. Therefore, the claims are free of prior art.
Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public 
/NILOOFAR RAHMANI/
02/02/2022